Citation Nr: 1207763	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as secondary to service connected disabilities.

2.  Entitlement to service connection for a left knee disability, including as secondary to service connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for a low back disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depression.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who retired from active duty in April 2005 after 20 years of service beginning in April 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for left knee and left shoulder disabilities, and granted service connection for a back "condition", rated 10 percent and depression, rated 50 percent, each effective May 1, 2005.  An interim, September 2007, rating decision recharacterized the Veteran's service-connected psychiatric disability as PTSD with major depression, and continued the 50 percent rating.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  

The Veteran had also initiated appeals in the matters of the ratings for a cervical spine disability and asthma/sleep apnea.  At a brief pre-hearing conference (and acknowledged on the record at the hearing) it was clarified that the only issues the Veteran was continuing to pursue on appeal were those stated on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.

REMAND

On review of the record the Board found that further development of the evidence is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

At the outset, it is noteworthy that the Veteran served in combat (reflected by his awards of a Combat Infantryman's Badge (CIB)), and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Veteran seeks service connection for left knee and left shoulder disabilities based on alternate theories of entitlement, i.e., on a direct basis (as incurred in service) and as secondary to his service-connected right knee, back, and cervical spine disabilities.  38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has stated that factor #3 is a "low threshold" requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran states that he was treated for left knee and left shoulder complaints in service.  He relates that in service he had to use his left knee to compensate for right knee weakness in order to finish his military service.  He states that his left shoulder was injured in service in 1997 at the same time his neck was injured (when a boat he was riding slammed into the hull of a ship).  He reports that prior to discharge from service he was seen by a chiropractor for his left shoulder and has continued to see a provider for his neck and left shoulder at least twice a month.  

On November 2004 VA examination the Veteran reported pain chiefly around the right scapular area, and did not mention left shoulder pain.  He stated that he lifted weights and frequently noted a knot in muscles around the right scapular area and occasionally the left.  The examination did not address his left knee. 

At theTravel Board hearing the Veteran reported he received VA treatment for his knees and shoulders.  Records of such VA treatment (or evaluation) are not associated with the claims file; may contain pertinent information; are constructively of record; and must be secured. 

The Veteran asserts that the 10 percent rating assigned for his back disability does not adequately reflect the degree of pain he continues to experience and the treatment it requires; he has stated that he had to see a doctor almost weekly to keep pain tolerable and maintain movement of the back.  He has not been thoroughly evaluated for back disability by VA since November 2004 (a November 2009 VA examination addressed cervical, not the thoracolumbar, spine disability).  In light of the length of the intervening period since the November 2004 examination and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).
On August 2007 VA mental health evaluation the diagnoses were major depressive disorder and PTSD.  It was noted that the Veteran was working full time for the Illinois Department of Veterans' Affairs.  As with the back, in light of the length of the interval since the August 2007 VA examination, and the allegation of worsening, a contemporaneous examination to assess the severity of the Veteran's psychiatric disability is necessary.  In addition, a review of the claims file found that the most recent records of VA mental health treatment/evaluation in associated with the record are from February 2007.  Records of any VA psychiatric evaluation or treatment in the interim would be pertinent (and perhaps critical) evidence as to the claim for an increased rating, are constructively of record, and must be secured.  

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims file copies of updated complete clinical records (any not already associated with the claims file) of any (and all) VA evaluation and/or treatment the Veteran has received for left knee, left shoulder, back, and psychiatric (since February 2007) disabilities.

2.  The RO should also ask the Veteran to identify providers of any private evaluations or treatment he has received postservice for his back, left knee, left shoulder, and/or psychiatric disability since his separation from service (records of which are not already associated with the claims file), and to provide releases for VA to obtain records the providers identified.  In particular he must provide releases for records from his private chiropractor, Dr. L.A.S. and from his private psychiatric provider, Dr. Ripley.  The RO should secure for the record copies of complete clinical records from all sources identified.  If records sought from any private provider are not received pursuant to the RO's request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that private pertinent records are received.  If the Veteran fails to respond to/cooperate with the RO's requests for releases for private records, the corresponding claim(s) must be further processed under 38 C.F.R. § 3.158(a).  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and etiology of any left knee and/or left shoulder disabilities, and the nature and current severity of his service-connected low back disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's left knee and left shoulder disability entities.

b)  For each diagnosed disability entity of the left knee and left shoulder, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to the Veteran's activities in service or was either (i) caused or (ii) aggravated by (increased in severity due to) a service-connected disability (for s listing of service connected disabilities, see rating decision of October 2009)?  Examiner must explain the rationale for all opinions.  The discussion of rationale must include explanation as to why the disability is attributed to the etiology specified, with citation to clinical findings and or medical texts, as deemed appropriate. 

c)  If there is an opinion to the effect that a service connected disability did not cause, but aggravated, a diagnosed left knee and left shoulder disability entity, the examiner identify, to the extent  possible, the degree of additional disability (pathology/impairment) resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.  

d)  Regarding the Veteran's back disability, the examiner should review the claims file (to include all treatment records received pursuant to the development sought above).  Any indicated tests or studies should be completed (and must specifically include range of motion studies).  The examiner must be provided a copy of the (General Formula) criteria for rating disabilities of the spine, and the findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must specifically indicate whether there are any associated neurological symptoms (and if so, describe such for the record in detail), and whether the disability has involved any incapacitating episodes (periods of bedrest, prescribed by a physician), and if so the frequency and duration of such episodes.  The examiner must explain the rationale for all opinions.  

4.  The RO should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD with major depression.  His claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria (i.e., note the presence or absence of each symptom in the criteria for ratings above 50 percent, and the related impact on function).  The examiner must explain the rationale for all opinions offered. 

5.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

